Submission of a controversy on an agreed statement of facts. Plaintiff and defendant are respectively seller and purchaser under a contract for the sale of a certain parcel of real property. The defendant purchaser claims that plaintiff’s title is unmarketable because of the effect of a deed dated November 5, 1868, and recorded June 1, 1869, from Phoebe and Michael McGee to Rose Dunn which contained a reference to an unrecorded deed made by plaintiff’s predecessor in title on October 6, 1868, and because of a mortgage executed by Rose Dunn to Patrick MeTeague dated March 26, 1873, and recorded April 3, 1873. These instruments had no effect upon the validity of plaintiff’s title due to the Recording Acts and the effect thereof upon plaintiff’s preeedessor in title. (Todd v. Eighmie, 4 App. Div. 9; People’s Trust Co. v. Tonkonogy, 144 id. 333; Buffalo Acad, of Sacred Heart v. Boehm Bros., 267 N. Y. 242.) It is unnecessary to pass upon the effect of the judgment in the partition action entered September 21, 1937, on the title to this property. Judgment unanimously directed for plaintiff, with costs. Present — Lazansky, P. J., Carswell, Adel, Taylor and Close, JJ.